Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted July 6, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-37, 42-48, 53, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Speier (US 20150297653 A1), in view of Bala et al. (“Orally dissolving strips: A new approach to oral drug delivery system,” International Journal of Pharmaceutical Investigation, 2013, Vol. 3, No. 2, pp 67-76) and Martinetti et al. (US 2012/0244090 A1), and in further view of Baydo et al. (US 20100047415 A1).
Speier teaches cannabis extract, or its purified fraction with therapeutic constituent,  particularly, cannabidiol in various isoforms, and pharmaceutical composition comprising the same, particularly, in the form of oral thin films. See, particularly, the abstract, paragraphs [0019], [0085], [0177] to [0188]. The oral thin film involves the application of both aesthetic and performance characteristics, such as, e.g., strip-forming polymers, plasticizers, active pharmaceutical ingredient, sweetening agents, saliva stimulating agent, flavoring agents, coloring agents, stabilizing and thickening agents. The film may be formulated to fast dissolving, moderate dissolving and slow dissolving forms. The film comprises mucoadhesive agents: 
Speier does not teach expressly an oral thin film of cannabidiol comprising the particular ingredient: sweetener, citric acid, BHT (preservative), sorbitan monooleate exthoxylate (i.e., TWEEN 80 or polysorbitate 80), propylene glycol, chlorophyll and the particular amounts of each of the ingredients.
However, Bala et al. teach that standard composition of fast dissolving film comprises the drug, water soluble polymer, plasticizer (such as glycerol, polyethylene glycol) surfactant (such as TWEEN), sweetening agent, saliva stimulating agent (such as citric acid) and fillers, colors, flavors. The film may be made by solvent casting method or hot melt extrusion. See, page 70, particularly, table 3 therein. Martinetti et al. teach an improved oral film comprises a relatively high concentration of nonionic surfactant, which provides benefits including higher active material loading in the film formula for improved efficacy. See, particularly, the abstract. Preferred nonionic surfactants include polysorbates, particularly, polysorbate 80. The concentration is in the range of 5 to 20%. See, particularly, paragraph [0034]. Humectant, such as glycerin, polyethylene glycol and propylene glycol are used as carrier. See, particularly, paragraph [0081]. Particular example of the polymer films have been disclosed, wherein the film comprise water soluble polymer, Polysorbate 80 (about 10-15%) and propylene glycol (about 7%). See, the examples, particularly, tables 3-5.
Baydo et al. reveals that peppermint, butylated hydroxytoluene (BHT) and chlorophyll are old and well-known in the art as food grade flavor, preservative and colors respectively. See, particularly, paragraphs [0012], [0014] to [0015].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make an oral thin film of cannabidiol comprising the particular ingredients herein: sweetener, citric acid, BHT (preservative), sorbitan monooleate exthoxylate (i.e., TWEEN 80 or polysorbate 80), propylene glycol, chlorophyll in the particular amounts of each of the ingredients as herein defined.
A person of ordinary skill in the art would have been motivated to make an oral thin film of cannabidiol comprising the particular ingredients herein: sweetener, citric acid, BHT (preservative), sorbitan monooleate exthoxylate (i.e., TWEEN 80 or polysorbate 80), propylene glycol, chlorophyll in the particular amounts of each of the ingredients as herein defined because each of the ingredients has been known for its particular function that has been taught to be useful in the oral thin film of cannabidiol dosage form. Particularly, the oral thin film has been taught to have surfactant (Polysorbate 80 or sorbitan monooleate ethoxylated herein),  carrier/humectant/plasticizer (propylene glycol herein), saliva stimulating agent (citric acid herein), preservative and color (butylated hydroxytoluene and chlorophyll herein), flavor (peppermint herein). One of ordinary skill in the art would have been further motivated to employ Polysorbate 80 in cannabidiol oral thin film because of the benefit disclosed in Martinetti et al. Further, the optimization of a result effective parameter, e.g., the optimal amounts of the known ingredients for their respective functions, and the size of the film, and the effective amount of the active ingredient in a film, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, the employment of various isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).   
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Speier (US 20150297653 A1), in view of Bala et al. (“Orally dissolving strips: A new approach to oral drug delivery system,” International Journal of Pharmaceutical Investigation, 2013, Vol. 3, No. 2, pp 67-76) and Martinetti et al. (US 2012/0244090 A1), and in further view of Baydo et al. (US 20100047415 A1) for reasons set forth above, and in further view of Djuric (“Solubility Enhancement with BASF Pharma Polymers Solubilizer Compendium, Thomas Reintjes Edited, BASF The chemical Company, 2011,  Chapter 5 “Soluplus” pages 67-72).
Speier, Bala et al. and Martinetti et al. as a whole do not teach expressly the employment of polyvinylcaprolactam-polyvinyl acetate-polyethyleneglycol graft co-polymer (soluplus®) as the polymeric matrix in the oral thin film of cannabidiol.
However, Djuric reveals that of polyvinylcaprolactam-polyvinyl acetate-polyethyleneglycol graft co-polymer (soluplus®) has been a commercially available polymer for pharmaceuticals matrix polymer and is particularly known as solubilizer in aqueous media. It increase the solubility and bioavailability of active ingredients. See, particularly, pages 67-72.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use polyvinylcaprolactam-polyvinyl acetate-polyethyleneglycol graft co-polymer (soluplus®) as the water soluble polymeric matrix in the oral thin film.
A person of ordinary skill in the art would have been motivated to use polyvinylcaprolactam-polyvinyl acetate-polyethyleneglycol graft co-polymer (soluplus®) as the water soluble polymeric matrix in the oral thin film because the polymer has been known for increase the solubility and bioavailability of active ingredients.
Response to the Arguments
Applicants’ amendments and remarks submitted July 6, 2021 have been fully considered, but found unpersuasive.
Applicants contend that the rejections fails to establish a prima facie case of obviousness for claimed invention. Particularly, applicants assert that the cited references do not teach or suggest the specific amounts or percentages of the ingredients as set forth in the claims. Applicants argue that the cited references do not teach that the amounts/percentages of the ingredients would be considered as “result affecting parameters’ and thus, it would have not been obvious to optimize the amounts/percentages of those ingredients so that to reach the recited amounts herein.
The arguments are not probative. Contrary to applicants’ assertion that the cited references do not teach the amounts of those ingredients are not result affecting parameters, the cited references teach each and every ingredients herein for their respective functions as herein employed, and thus, fairly teach that the amounts/percentages of those ingredients would be result affecting parameters related to their respective functions. Particularly, the prior art teach In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Instant case provide no-exception.
As to the remarks about In re Stepan, the examiner notes that In re Stepan does not applicable to the situation presented in this application. In Stepan, the amounts of the ingredients are correlated to the particular function /cloud point above 70[oC], which has evidence of unobviousness. In instant case, all the ingredients employed herein have been known for their respective functions/properties. There is no unexpected evidence of unobviousness residing in claimed invention has been presented in the application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627